NONQUALIFIED SHARE OPTION AGREEMENT

Platinum Underwriters Holdings, Ltd.

2002 Share Incentive Plan

Option Agreement (the “Agreement”), between Platinum Underwriters Holdings,
Ltd., a Bermuda company (the “Company”), and      (the “Optionee”), a member of
the Board of Directors of the Company (the “Board”), made pursuant to the terms
of Platinum Underwriters Holdings, Ltd. 2002 Share Incentive Plan (the “Plan”).
The Option is not intended to qualify as an “incentive stock option” under the
Internal Revenue Code.

Section 1. Option Shares. The Company grants to the Optionee, on the terms and
conditions set forth herein, an option (the “Option”) for the purchase of 25,000
common shares (the “Option Shares”) of the Company, par value $0.01 per share
(“Common Shares”), effective      (the “Date of Grant”).

Section 2. Exercise Price. The exercise price per share of the Option shall be
$     , which is the Fair Market Value (as defined in the Plan) of a Common
Share as of the Date of Grant (the “Option Price”).

Section 3. Vesting of Option

(a) Vesting Schedule. The Option shall become vested and exercisable in three
installments based on the Optionee’s continued service as a member of the Board
(“Service”) in accordance with the following schedule

1

      Vesting Date   Number of Option Shares
[first anniversary]
  [34%]
 
   
 
   
[second anniversary]
  [33%]
 
   
 
   
[third anniversary]
  [33%]
 
   

(b) Acceleration Events. Notwithstanding the foregoing, the Option shall become
fully and immediately vested and exercisable upon (i) the termination of Service
as a result of the Optionee’s death or the Optionee’s permanent and total
disability within the meaning of Section 22(e)(3) of the Code (a “Disability”),
or (ii) a Change in Control (as defined in the Plan) of the Company, provided
the Option remains outstanding on the effective date of the Change in Control.

Section 4. Option Term. Option Shares that become vested pursuant to Section 3
hereof may be purchased at any time on or after the date of such vesting and
prior to the expiration of the term of the Option (the “Option Term”). The
Option Term shall expire on the day prior to the tenth anniversary of the Date
of Grant, unless earlier terminated in accordance with the terms of the Plan or
upon termination of the Optionee’s Service (“Termination of Service”) in
accordance with Section 5 hereof. Upon the expiration of the Option Term, any
unexercised Option Shares shall be cancelled and shall be of no further force or
effect.

Section 5. Termination of Service

(a) General. In the event of a Termination of Service for any reason prior to
the date that all Option Shares become vested in according with the provisions
of Section 3 hereof, the Optionee shall forfeit the Optionee’s interest in any
Option Shares that have not yet become vested, which shall be cancelled and be
of no further force or effect. In the event of a Termination of Service for any
reason following vesting, the Optionee shall retain the right to purchase any
Option Shares that have previously become vested until the expiration of 45 days
following the effective date of such Termination of Service (or the expiration
of the Option Term, if earlier).

(b) Cause. Notwithstanding the provisions of Section 5(a) hereof, in the event
of Termination of Service for “Cause”, the Optionee’s right to purchase any
Option Shares, whether or not vested, shall immediately terminate and all rights
thereunder shall cease. For purposes of this Agreement, a termination for
“Cause” shall be determined by the Board in its sole discretion.

(c) Death or Disability. Notwithstanding the provisions of Section 5(a) hereof
in the event of a Termination of Service as a result of death or Disability, the
Option shall become fully and immediately vested and exercisable in accordance
with Section 3 hereof, and the Optionee, or the Optionee’s legal representative,
shall retain the right to purchase the Option Shares in accordance with the
terms hereof until the expiration of 12 months following the date of such
Termination of Service (or the expiration of the Option Term, if earlier).

Section 6. Procedure for Exercise

(a) Notice of Exercise. The Option may be exercised, in whole or in part, and
whole Option Shares may be purchased, by delivery of a written notice (the
“Notice”) to the Company under procedures specified by the Committee, which
Notice shall: (i) state the number of whole Option Shares being exercised;
(ii) state the method of payment of the Option Price and tax withholding;
(iii) include any representation of the Optionee required pursuant to Section 7
hereof; (iv) in the event that the Option shall be exercised by any person other
than the Optionee pursuant to Section 10 hereof, include appropriate proof of
the right of such person to exercise the Option; and (v) comply with such
further requirements consistent with the Plan as the Committee may from time to
time prescribe.

(b) Payment of Option Price. Payment of the Option Price shall be made: (i) in
cash or by cash equivalent acceptable to the Committee; (ii) by payment in
Common Shares (either actually or constructively by attestation) that have been
held by the Optionee for at least six months (or such other period as determined
by the Committee), valued at the Fair Market Value (as defined in the Plan) of
such shares as of the date of exercise; (iii) by a broker assisted “cashless
exercise”; or (iv) by a combination of the foregoing methods described above.

Section 7. Investment Representation. Upon any exercise of the Option at a time
when there is not in effect a registration statement under the Securities Act of
1933, as amended (the “1933 Act”), relating to the Option Shares, the Optionee
hereby represents and warrants, and by virtue of such exercise shall be deemed
to represent and warrant, to the Company that the Option Shares shall be
acquired for investment and not with a view to the distribution thereof, and not
with any present intention of distributing the same, and the Optionee shall
provide the Company with such further representations and warranties as the
Company may require in order to ensure compliance with applicable Federal and
state securities, blue sky and other laws. No Common Shares shall be acquired
unless and until the Company and/or the Optionee shall have complied with all
applicable Federal or state registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that the Optionee may acquire such shares pursuant to an exemption from
registration under the applicable securities laws. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
reserves the right to legend any certificate for Common Shares, conditioning
sales of such shares upon compliance with applicable federal and state
securities laws and regulations.

Section 8. Limitation of Rights. The Optionee shall not have any privileges of a
shareholder of the Company with respect to any Option Shares, including without
limitation any right to vote such Option Shares or to receive dividends or other
distributions in respect thereof, until the date of the issuance to the Optionee
of a share certificate evidencing the Common Shares. Nothing in this Agreement
or the Option shall confer upon the Optionee any right to continue in employment
or to interfere in any way with the right of the Company to terminate the
Optionee’s employment at any time.

Section 9. Adjustments. If at any time while the Option is outstanding the
number of outstanding Common Shares is changed by reason of a reorganization,
recapitalization, share split or any of the other events described in
Section 3.2 of the Plan, the number and kind of Option Shares and/or the Option
Price may be adjusted by the Committee in accordance with the provisions of the
Plan.

Section 10 Limited Transferability of Option The Option may not be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by the
Optionee, except by will or by the laws of descent and distribution; provided,
however, the Optionee may, during the Optionee’s lifetime and subject to the
prior approval of the Committee at the time of proposed transfer, transfer all
or part of the Option to or for the benefit of the Optionee’s “family members”
(as defined under rules applicable to registration statements on Form S-8
promulgated under the 1933 Act). Subsequent transfers of an Option shall be
prohibited other than by will or the laws of descent and distribution upon the
death of the transferee. In the event that an Optionee becomes legally
incapacitated, the Option shall be exercisable by the Optionee’s legal guardian,
committee or legal representative. If the Optionee dies the Option shall
thereafter be exercisable by the legatee of the Option under the Optionee’s will
or by the Optionee’s estate in accordance with the Optionee’s will or the laws
of descent and distribution, in each case in the same manner and to the same
extent that the Option was exercisable by the Optionee on the date of the
Optionee’s death. The Option shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the Option, shall be null
and void and without effect.

Section 11. Notices. Any notice hereunder by the Optionee shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Optionee in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Optionee may
have on file with the Company.

Section 12. Construction. This Option is granted pursuant to the Plan and is in
all respects subject to the terms and conditions of the Plan. The Optionee
hereby accepts this Option subject to all terms and provisions of the Plan,
which is incorporated herein by reference. In the event of a conflict or
ambiguity between any term or provision contained herein and a term or provision
of the Plan, the Plan will govern and prevail. The construction of and decisions
under the Plan is vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Optionee.

Section 13. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof.

[SIGNATURES ON FOLLOWING PAGE]

2

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the Date of Grant.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

By:
Title:

OPTIONEE

Name:

3